t c summary opinion united_states tax_court william a ricker petitioner v commissioner of internal revenue respondent docket no 14677-99s filed date william a ricker pro_se james f prothro for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the sole issue for decision is whether petitioner is entitled to a disabled_access_credit pursuant to sec_44 we hold that he is not background some of the facts have been stipulated and they are so found petitioner resided in burleson texas at the time that his petition was filed with the court a petitioner’s dental practice petitioner is a general practitioner of dentistry after graduating from baylor dental school in petitioner practiced dentistry in association with other dentists until since petitioner has practiced as a self-employed dentist in burleson texas a bedroom community of fort worth during the taxable_year in issue petitioner employed three individuals in connection with his dental practice which generated approximately dollar_figure in gross_receipts during the preceding_taxable_year petitioner employed the same number of individuals and his practice generated approximately the same amount of gross_receipts as a general practitioner of dentistry petitioner provides an array of dental services including orthodontic care extractions fillings crowns endodontics and root canals in connection with his practice petitioner uses x-ray equipment to diagnose and treat his patients prior to petitioner used a siemans x-ray machine that produced periapical-view x-rays the siemans x-ray machine involves a moveable cone that is mounted on a mechanical arm and that is positioned to the side of a patient’s cheek the periapical x-rays are little bitty films that fit inside the patient’s mouth which may cause a gag reflex in some patients the x-rays that are produced may give rise to a full-mouth series of radiographs that provide a clear view of the bone structure and health of a patient’s teeth however the cost of the siemans x-rays and particularly a full- mouth series is relatively expensive concerned with the limited scope of the siemans x-rays and the discomfort to the patient petitioner sought to expand and improve the quality of the dental x-rays produced and at a lesser cost b the panoramic x-ray machine in date petitioner purchased and placed_in_service in his dental practice a previously-owned j morita versaview panoramic x-ray machine the panoramic x-ray machine for dollar_figure the panoramic x-ray machine is designed to radiograph a panoramic view of a patient’s teeth the patient remains stationary while the mechanism orbits around the patient’s head emitting x-rays as it moves when the mechanism finishes its orbiting cycle the result produced is a by 12-inch q4e- radiographic picture the panoramic x-ray is used primarily as a preliminary diagnostic technique focusing attention on areas that may pose increased concern the cost of the radiograph that the machine produces is cheaper than a full-mouth series produced by a standard dental x-ray machine at the time that he acquired the panoramic x-ray machine petitioner had the option of purchasing as an accessory at an additional cost a patient chair that could be affixed to the base of the machine petitioner opted against purchasing the patient chair without the chair patients customarily stand while holding handles to maintain stillness and bite on a little piece to position their head whereas patients who are confined to a wheelchair are instructed to do the same while remaining seated in their wheelchair which is rolled directly under the machine over a flat base thus by opting not to purchase the accessory chair petitioner reduced the acquisition_cost of the panoramic x-ray machine and avoided the risk inherent in transferring a disabled patient from chair to chair but without compromising the diagnostic value of the x-ray machine to able- bodied patients petitioner uses the panoramic x-ray machine on a daily basis and for all of his patients without regard to whether an individual is disabled or able-bodied indeed the machine is intended to improve the standard of care for all patients and was not specifically designed to facilitate the treatment of disabled individuals c the wehmer x-ray machine in date petitioner purchased and placed_in_service in his dental practice a wehmer counterbalanced cephalometer system x-ray machine the wehmer x-ray machine for dollar_figure the wehmer x-ray machine produces a radiograph of the patient’s entire head focusing on the jaw and its structure and alignment and the teeth and their position and alignment the machine operates at a distance of approximately feet from the patient’s head and rotates to produce either lateral oblique or frontal views the result is a by 10-inch radiographic picture according to the manufacturer’s brochure the wehmer x-ray machine produces a cephalogram that enables the practitioner to accurately measure the angular relationships between various facial components and the head it is used to help identify facial abnormalities in relation to dentition to project the growth and development patterns of facial components and to plan and monitor treatment by superimposing successive cephalograms and measuring the changes due to growth and orthodontic treatment in addition to its ability to detect skeletal deformities and deficiencies in bone growth the wehmer x-ray machine is essential for diagnosis and treatment and is used by general dentists who plan to expand their practice into orthodontics and cosmetic dentistry the machine is considered the standard of care for orthodontic treatment -- - like the panoramic x-ray machine the wehmer x-ray machine is vertically adjustable thus like the panoramic x-ray machine patients customarily stand while the wehmer x-ray machine is in use whereas patients who are confined to a wheelchair may remain seated in their wheelchair again like the panoramic x-ray machine the wehmer x-ray machine may be purchased with an accessory chair at an additional cost petitioner chose not to purchase the accessory chair thereby reducing the acquisition_cost of the machine and avoiding the risk inherent in transferring a disabled patient from chair to chair but without compromising the diagnostic value of the machine to able-bodied patients as with the panoramic x-ray machine a patient who is confined to a wheelchair can easily access the open space beneath the wehmer x-ray machine along with the wehmer x-ray machine petitioner purchased a wehmer rare earth cassette with screens rare earth cassette for dollar_figure the rare earth cassette is an amplifying screen that serves to reduce the amount of radiation emitted from the wehmer x-ray machine petitioner uses the wehmer x-ray machine and rare earth cassette on a daily basis and for all of his patients without regard to whether an individual is disabled or able-bodied indeed the machine and cassette are intended to improve the standard of care for all patients and neither was specifically - designed to facilitate the treatment of disabled individuals d petitioner’s patient population in petitioner’s patient population consisted of about big_number individuals representing a broad spectrum of the local community of those individuals fewer than percent were confined to a wheelchair prior to petitioner’s purchase of the panoramic x-ray machine and the wehmer x-ray machine none of petitioner’s disabled patients complained about the x-ray machines then in use in petitioner’s office petitioner did not purchase either x-ray machine at the suggestion or recommendation of any of his disabled patients nor did petitioner consult with any of his disabled patients regarding the purchase of either machine prior to his purchase of the panoramic and wehmer x-ray machines petitioner did not refuse treatment to a prospective patient because the patient was confined to a wheelchair at the time that he purchased those machines petitioner was in compliance with applicable regquirements of the americans with disabilities act of ada u s c secs petitioner purchased both the panoramic and wehmer x-ray machines in order to provide better care to all of his patients without regard to whether any particular individual was disabled or able-bodied eb petitioner’s income_tax return petitioner filed a federal_income_tax return for and claimed thereon a disabled_access_credit in the amount of dollar_figure in support of the credit petitioner attached to his return form_8826 disabled_access_credit on which he computed the credit as follows total eligible_access_expenditures panoramic x-ray machine dollar_figure wehmer x-ray machine big_number rare earth cassette dollar_figure less minimum amount balance big_number applicable_percentage disabled_access_credit big_number f respondent’s notice_of_deficiency in the notice_of_deficiency respondent disallowed the disabled_access_credit for on the ground that the panoramic x-ray machine the wehmer x-ray machine and the rare earth cassette do not constitute eligible_access_expenditures within the meaning of sec_44 rather respondent treated the cost of acquiring the x-ray machines and cassette as a depreciation expense under sec_179 g petitioner’s contentions petitioner candidly admits that his purchase of the panoramic and wehmer x-ray machines was not motivated by any requirement of the ada and that both machines are usable to provide services to patients without disabilities as well as --- - patients with disabilities nevertheless petitioner contends that he is entitled to a disabled_access_credit under sec_44 because the design of these machines allows me to provide the same quality and breadth of services to my disabled patients as i provide to my other patients or in other words because the machines that i purchased prevent discrimination against disabled persons discussion subject_to various limitations an eligible_small_business is entitled to a disabled_access_credit for eligible_access_expenditures for the taxable_year sec_44 in the present case there is no question that petitioner qualifies as an eligible_small_business for the year in issue sec_44 however the parties disagree on whether the cost of the sec_44 provides as follows sec_44 expenditures to provide access to disabled individuals a general_rule ---for purposes of sec_38 general_business_credit in the case of an eligible_small_business the amount of the disabled_access_credit determined under this section for any taxable_year shall be an amount egqual to percent of so much of the eligible_access_expenditures for the taxable_year as exceed dollar_figure but do not exceed dollar_figure as relevant herein sec_44 defines eligible_small_business to mean any person whose gross_receipts for the preceding_taxable_year did not exceed dollar_figure or who did not employ more than full time employees during the preceding_taxable_year and who elects the application of the section for the taxable_year - panoramic and wehmer x-ray machines and rare earth cassette constitutes eligible_access_expenditures within the meaning of sec_44 in order to qualify as eligible_access_expenditures amounts must be paid_or_incurred by an eligible_small_business for the purpose of enabling such eligible_small_business to comply with applicable_requirements under the americans with disabilities act of as in effect on the date of the enactment of this section sec_44 sec_44 was enacted on date as part of the omnibus budget reconciliation act of publaw_101_508 sec a 104_stat_1388 sec_44 is intended to complement the ada by providing relief to small businesses making accommodations required by the ada cong rec s12852 daily ed date statement by senator kohl the legislative_history indicates that congress was concerned that the requirements contained in the ada may impose a severe financial burden on certain small businesses see h conf rept pincite0 in order to alleviate the burden congress provided small businesses with a tax_credit fora portion of the costs incurred in complying with the ada see id if the expenditure was not made to enable compliance with the ada then the expenditure does not qualify for the credit under sec_44 fan v commissioner t c slip op pincite congress enacted the ada to establish a clear and comprehensive federal prohibition of the discrimination on the basis of disability in a number of areas specifically including public accommodations h rept vol ii pincite see also u s c sec b petitioner’s dental practice is a place of public accommodation within the meaning of the ada see fan v commissioner supra slip op pincite we therefore focus our attention on title iii of the ada dealing with public accommodations u s c secs title iii of the ada prohibits discrimination on the basis of disability in the full and egqual enjoyment of the goods services facilities privileges advantages or accommodations of any place of public accommodation by any person who owns leases or leases to or operates a place of public accommodation u s c sec a title iii specifically defines discrimination to include a failure to take necessary steps to ensure that no individual with a disability is denied services because of the absence of auxiliary aids and services 4a2 u s c sec b a as relevant herein the term auxiliary aids and services includes the acquisition or modification of equipment or devices and other similar services and actions u s c sec c and d the ada does not elaborate further with respect to the aforementioned categories of auxiliary aids and services rather the final regulations implementing the ada provide only examples of auxiliary aids and services in the areas of hearing and visual impairments see c f_r sec_36 b see also fan v commissioner supra absent in these regulations is any mention of x-ray machines much less dental x-ray machines petitioner contends that his purchase of the panoramic and wehmer x-ray machines and rare earth cassette enabled his dental services business to comply with applicable_requirements of the ada and that the cost of the x-ray machines and cassette therefore gqualifies as eligible_access_expenditures we disagree initially we note that petitioner was already in compliance with the ada at the time that he purchased the panoramic and wehmer x-ray machines petitioner did not discriminate against or refuse to treat disabled patients on the basis of disability u s c sec a nor did petitioner fail to take necessary steps to ensure that no individual with a disability was denied services because of the absence of auxiliary aids and services see u s c sec b a prior to petitioner’s purchase of the panoramic and wehmer x-ray machines none of petitioner’s disabled patients had ever complained about the type of x-ray equipment then in use in petitioner’s dental practice moreover prior to purchasing those x-ray machines petitioner had never consulted with any of his disabled patients regarding his intention to acquire the machines essentially petitioner was under no compulsion to purchase the panoramic and wehmer x-ray machines petitioner candidly admits that he did not purchase either machine in order to comply with any requirement of the ada rather petitioner purchased the machines in order to provide all of his patients with better dental care petitioner did not make any modification to either the panoramic or wehmer x-ray machine for the purpose of treating any of his disabled patients petitioner specifically declined to purchase the x-ray machines with an installed patient chair petitioner regards this decision as evidence of his desire to better serve his disabled patients in petitioner’s view the x- ray machines that he purchased allow the ability to place handicap patients in it you can simply roll the wheelchair into the machine however petitioner also admits that his machines serve everyone and afford me an ability to more readily get radiographs on the patients the panoramic and wehmer x-ray machines are standard machines used in the field of dentistry and are likely to be found in most modern dental offices neither x-ray machine was designed or marketed to facilitate accessibility to disabled patients rather each machine has general applicability and usefulness to all dental patients thus nothing in the record suggests that the panoramic and wehmer x-ray machines qualify as auxiliary aids or services u s c sec b a fan v commissioner supra therefore the cost of the machines and rare earth cassette is not an eligible_access_expenditure within the meaning of sec_44 accordingly the machines and cassette do not qualify for the disabled_access_credit under sec_44 reviewed and adopted as the report of the small_tax_case division in order to reflect the foregoing decision will be entered for respondent
